5O0-/F SPh/f fPZ-if 90%-tf ft>V-/$ f*f-l$
                                  ELECTRONIC RECORD




   COA#       05-14-00978-CR                        OFFENSE:        OTHER CRIMINAL


              Nicholas Davell Amos v. The State
   STYLE:     ofTexas                               COUNTY:         Dallas

   COA DISPOSITION:      AFFIRM                     TRIAL COURT:    291st Judicial District Court


   DATE: 03/31/2015                   Publish: NO   TC CASE #:      F-1341905-U




                           IN THE COURT OF CRIMINAL APPEALS

                                                                    so*'*? set vr &wf
            Nicholas Davell Amos v. The State of
   STYLE:   Texas                                        CCA#:


            PRO SE                       Petition        CCA Disposition:
   FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                        JUDGE:

   DATE:     £>   v/al l*Q{J~                            SIGNED:                             PC:

   JUDGE:         MA     JyL4^*f«—:                      PUBLISH:                           DNP:




                                                                                             MOTION FOR

                                                      REHEARING IN CCA IS:

                                                      JUDGE:




                                                                                ELECTRONIC RECORD